Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
With regards to claims 16, applicants have submitted arguments with an included amendment to overcome the prior art of record.  However, after careful consideration, the examiner respectfully submits that the amendment including arguments are not persuasive.
Applicants first argued that the primary reference, Qiao, does not teach “flexible display screen” and rather, it involves a “touch screen”.  Examiner respectfully submits that the touch screen in itself has an inherent flexibility and with no frame of reference to establish how flexible the screen must be in the claim, the claim is anticipated by Qiao.  Furthermore, the touch sheet 714 is comprised of a plastic which in itself has a degree of flexibility (see ¶81).
Secondly, applicants have submitted arguments pertaining to the “backing film 1” and how it is on a side of the substrate facing away from a light-emitting surface of the flexible display screen and how Qiao does not teach this.  Qiao, however, does teach the claimed configuration.  In Fig. 7 of Qiao, the top surface of the touch sheet 714 provides a light-emitting surface that allows the user of the device to see what is being displayed.  Thus, the bottom surface of the touch sheet 714 may be considered as the surface facing away from the light-emitting surface (i.e. top surface of 714).  Therefore, for this reasons, this argument is not persuasive.
Lastly, applicants argued that QIao fails to teach the amendment, namely “a plurality of pixels located on the substrate, each of the pixel units including an organic electroluminescent diode”.  After consideration, this argument fails because Fig. 7 of Qiao clearly shows a structure in which a plurality of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 21, 22, 28, 29, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao (Pub no. US 2018/0217686 A1, hereinafter Qiao).
With regards to claim 16, Qiao teaches a flexible display screen, comprising: 
a substrate (see Fig. 7, substrate 714); 
a backing film stacked on a side of the substrate facing away from a light-emitting surface of the flexible display screen (see Fig. 7, backing film OCA 716 from light emitting surface of 714); and 
a pressure sensor stacked on a side of the backing film facing away from the substrate and configured to output a signal related to a force applied on the flexible display screen (see Fig. 7, pressure sensor shown within touch sensor 702).
a plurality of pixel units located on the substrate, each of the pixel units including an organic electroluminescent diode (see ¶77, OLED present in display 702 (i.e. OLED display has pixels)).



With regards to claim 22, Qiao teaches the flexible display screen according to claim 21, wherein the second electrode is a ground electrode and is shared with a middle frame of the flexible display screen (see ¶84, second electrode connected to ground which inherently shared with a middle frame of the display touch device).

With regards to claim 28, Qiao teaches the flexible display screen according to claim 27, further comprising a touch control unit located on a side of the pixel units facing away from the substrate and configured to detect touch control in various directions to implement a 3D touch control function (see Fig. 7, ¶78-¶79, associated componentry with touch sensor 704 present and indirectly on OLED display pixels from within 702 and configured to detect touch for 3D touch control function).

With regards to claim 29, Qiao teaches the flexible display screen according to claim 28, wherein the touch control unit includes a driving electrode and a sensing electrode (see Fig. 7, ¶86, drive and receiving electrodes as part of the touch control unit).

With regards to claim 31, Qiao teaches a display device comprising the flexible display screen according to claim 16 (see ¶77, for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 16 above, and further in view of Ghali et al. (USP# 10,120,515 B1, hereinafter Ghali).
With regards to claim 17, Qiao is silent teaching the flexible display screen according to claim 16, further comprising a light shielding layer between the backing film and the pressure sensor.
In the same field of endeavor, Ghali teaches a configuration in which a light shielding layer is provided between a backing film and a pressure sensor (see Fig. 1, light shielding layer 116 between a backing film 114 and pressure sensor 118).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a light shielding layer in order to block light to functionalize the touch sensor as required for a particular application.

With regards to claim 18, Qiao is silent teaching the flexible display screen according to claim 16, further comprising a light shielding layer between the substrate and the backing film.
In the same field of endeavor, Ghali teaches a configuration in which a light shielding layer is provided between a substrate and backing film (see Fig. 1, light shielding layer 116 between substrate 112 and backing film 117 as an alternative interpretation).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a light shielding layer between substrate and a backing film for purposes of functionalizing the touch sensor blocking segments of light required for a particular application.



With regards to claim 20, Ghali teaches the flexible display screen according to claim 18, wherein a material of the light shielding layer includes an ink (see col. 6, lines 64-65).

Claim 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 16 above.
With regards to claim 23, Qiao is silent teaching the flexible display screen according to claim 21, wherein a material of the dielectric layer includes a foam.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to utilize foam as a dielectric for capacitors due to its specific dielectric properties to control capacitances of the touch sensor for a particular application.

With regards to claim 26, Qiao is particularly silent teaching the flexible display screen according to claim 16, wherein a material of the backing film is one of polyimide, polyethylene terephthalate, and cellulose triacetate.
It would have been obvious to select a known material based on suitability for intended use.  Here, one of ordinary skill would utilize one of the claimed known materials as a backing film due to its specific mechanical and optical properties for a particular application.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 23 above, and further in view of Ryu et al. (USP# 10,817,099 B2, hereinafter Ryu).

In the same field of endeavor, Ryu teaches a configuration in which a heat dissipation layer is situated between a dielectric layer and second electrode (see Fig. 4C, heat dissipation layer 332a between second electrode 341 and dielectric 331).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a heat dissipation layer in the claimed configuration in order to properly dissipate heat away from the touch sensor for proper operation.

With regards to claim 25, Ryu teaches the flexible display screen according to claim 24, wherein a material of the heat dissipation layer includes copper and graphite (see Fig. 4C, heat dissipation layer 332a is comprised of copper, see col. 17, lines 5-6).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao as applied to claim 23 above.
With regards to claim 30, Qiao is silent teaching the flexible display screen according to claim 23, wherein the foam is one of ethylene propylene diene monomer and polyurethane.
It would have been obvious to select a known material based on suitability for intended use.  Here, one of ordinary skill would utilize one of the claimed known materials as a dielectric foam for purposes of obtaining specific dielectric properties to control capacitances of the touch sensor for a particular application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML